Citation Nr: 0433003	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back strain with disc bulge from L3-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to May 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement to a 
disability rating in excess of 20 percent for low back strain 
with disc bulge from L3 through S1.  The veteran perfected an 
appeal of this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  In 
addition, effective September 26, 2003, further changes have 
been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately. These changes 
are listed under Diagnostic Codes 5235-5243.  

The record reflects that the last VA medical examination to 
evaluate the veteran's low back was in August 2000.  This VA 
examination does not provide sufficient information to rate 
the veteran's disability under the new criteria.  Moreover, 
the examiner did not provide loss of flexion in degrees, and 
noted that other range of motion was normal, but "stiff and 
painful."  Additionally, the evidence revealed the veteran 
suffers from intermittent flare-ups, but did not indicate the 
frequency, severity, or duration of such.  

In addition, as it has been more than 4 years since this last 
examination, the 
Board is of the opinion that the record may not accurately 
reflect the current 
nature and severity of this disability.  Consequently, the 
Board concludes that a contemporaneous VA examination is 
needed in order to make an informed decision regarding the 
veteran's level of functional impairment and to adequately 
evaluate his level of disability.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for his service- connected low 
back since July 2001, the date of 
the latest medical evidence in the 
record.  After securing any 
necessary release, the RO should 
obtain these records.

2.  The RO should ask the veteran 
how much time he loses from work 
due to his back condition, and to 
provide proof of such if the 
number exceeds a few days a year.  

3.  After obtaining any additional 
records to the extent possible, 
the RO should schedule the veteran 
for an examination to determine 
the current nature and severity of 
the service- connected low back 
strain with disc bulge.  The 
claims folder should be made 
available to the examiner for 
review before the examination. 

The examiner must comment on the 
functional limitations caused by 
pain and any other associated 
symptoms, to include the frequency 
and severity of flare-ups of these 
symptoms, frequency of 
incapacitating exacerbations, and 
the effect of pain on range of 
motion.  Range of motion should be 
provided in degrees.

4.  Thereafter, the RO should 
review the claims folder to ensure 
that the foregoing requested 
development has been completed.  
In particular, the RO should 
review the examination report to 
ensure that it is responsive to 
and in compliance with the 
directives of this remand and if 
not, the RO should implement 
corrective procedures. See Stegall 
v. West, 11 Vet. App. 268 (1998).



5. After completing any additional 
development deemed necessary, the 
RO should readjudicate the issues 
on appeal in light of any 
additional evidence added to the 
record assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the March 2004 
supplemental statement of the case, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


        _________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


